DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-16, directed to Invention II, which was non-elected without traverse.  Accordingly, claims 7-16 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
----- Cancel claims 7-16. -----
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
	Claims 1-6 are allowed.
Claim 1 is allowable for at least the reason “an object beam objective lens configured to allow the first transmitted split beam reflected from the plurality of optical mirrors and then transmitted through an object to be measured or the first reflected split beam split by the second beam splitter to pass therethrough…,” as set forth in the claimed combination. 
Claims 2-6 are allowable due to their dependence on Claim 1.
The prior art of record, Matsuo (WO 2013/047709 A1, from IDS; see attached translation) is considered relevant. See Figure 2, illustrating a holographic reconstruction device comprising: a light source unit configured to emit single wavelength light (1 – light source); a first beam splitter configured to split the single wavelength light emitted from the light source unit into a first transmitted split beam and a second transmitted split beam (42 – reference beam extracting beam splitter); a plurality of optical mirrors configured to reflect the first transmitted split beam split by the first beam splitter (331, 332 – first & second mirrors); a second beam splitter configured to split the second transmitted split beam split by the first beam splitter into a first reflected split beam and a second reflected split beam (41 – first beam splitter). However, Matsuo neither teaches nor suggest an object beam objective lens, reference beam objective lens, position adjustment mirror, recording medium and processor as claimed, and these modifications would not have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention.
Matsubara et al. (US 2013/0286403 A1) disclose an interferometric method and digital holographic microscope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872